UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6260


BART FITZGERALD MCCLAIN,

                Plaintiff - Appellant,

          v.

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY; COLUMBUS
CORRECTIONAL INSTITUTION; PAT MCCRORY; FRANK PERRY; GEORGE
SOLOMON; OFFICER LOCKLEAR; NORA HUNT; JENNIFER WALSH; CAPTAIN
EVANS; CAPTAIN PREIST; SERGEANT HARRIS; SERGEANT FRANK; PRISON
ATTENDANT FRITZE; PRISON ATTENDANT NOBLES,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:16-ct-03009-FL)


Submitted:   June 23, 2016                   Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bart Fitzgerald McClain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bart Fitzgerald McClain seeks to appeal the district court’s

order of February 5, 2016, denying McClain’s motion to appoint

counsel and for a subpoena.   This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541, 545-46 (1949).   The order McClain seeks to appeal is neither

a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                         DISMISSED




                                 2